DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 04 November 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed.
The Information Disclosure Statement filed 04 November 2019 does not include a copy of Non-Patent Literature Cite No. 1, Amrani, Elad et al., “Toward Self-Supervised Object Detection in Unlabeled Videos”, having a publication date of 27 May 2019.  Applicants are requested to provide a copy of this non-patent literature, as it is not readily available to the examiner or the public on standard databases.  There are similar publications by these authors, but one with this title and publication date does not appear to be readily available, and it is questioned if the citation is correct.  The citation is being lined through to indicate that it cannot be considered because there is currently no copy provided by Applicants.  If a copy is provided prior to the next Office Action, then the citation will be indicated as considered on the Information Disclosure Statement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 to 10 and 16 to 20, drawn to a method, system, and computer program product receiving raw and unlabeled videos, extracting speech from the raw and unlabeled videos, extracting positive frames and negative frames from the raw and unlabeled videos based on the extracted speech for each object to be detected, extracting region proposals from the positive frames and negative frames, extracting features based on the extracted region proposals, clustering the region proposals and assigning a potential score to each cluster, and training a binary object detector to detect objects based on positive samples selected based on potential score, classified in G10L 25/57.
II. Claims 11 to 15 and 21 to 25, drawn to a method and computer program product comprising receiving an image containing an object to be detected, and detecting, via a binary object detector trained via self-supervised training on raw and unlabeled videos, the object in the image, classified in G06V 20/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention I has separate utility for training a binary classifier to detect objects in video using extracted speech, but Invention II has separate utility for detecting an image using a binary object detector trained via self-supervised training only on unlabeled videos.  Here, Invention II does not require the specifics of Invention I because a binary object detector could be trained to detect an object in an image without using speech extracted from raw and unlabeled videos in the training.  See MPEP §806.05(d).
The examiner has required restriction between subcombinations usable together. Where Applicants elect a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP §821.04(a).  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on quality examination if both inventions were considered together because of the separate areas of search and divergent subject matter of the two inventions.  A reference for a first of the two inventions would not likely be relevant to the second of the two inventions.  The two inventions would require application of different combinations of references from different fields of search.  Invention I requires a search in areas that include training a binary classifier using speech extracted from videos, but this search is not required for Invention II.  Correspondingly, Invention II requires a search only in areas directed to using a classifier to detect objects in images, and does not require a search for training of a classifier based on extracted speech of Invention I.  There would be a serious burden due to the complexity of a rejection and separate areas of search if both inventions were examined together.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        April 28, 2022